DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 1/20/2022. As directed by the amendment, claims 1-2 were amended, claims 5-6 were canceled, and no new claims were added. Thus, claims 1-4 are presently pending in this application.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ital (2011/0319801).

    PNG
    media_image1.png
    1201
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    740
    media_image2.png
    Greyscale

Regarding claim 1, Ital discloses a load bearing assistance apparatus (22, 48, 42, 41, 46, 17 on both medial and lateral sides, see figs. 2-3, see paragraphs 0045-0047) for transferring a load from a lower extremity orthotic device to the ground (lower extremity orthotic device is 11 minus the load bearing assistance apparatus (22, 48, 42, 41, 46, 17)), comprising: 
a lateral and a medial spring-loaded members (see 22, 42, 41, and 46, wherein one side is medial spring loaded members and the other side is the lateral spring-loaded members) each having a top portion and a bottom portion linked by a curved portion (see the annotated drawing related to fig. 3 above, Ital discloses in paragraphs 0015 and 0042 that the cushioning member 42 is a compression coil spring), the top 
wherein in use the top portion, the bottom portion and the curved portion provide a spring-loaded effect transferring the load from the lower extremity orthotic device to the ground (see figs. 2-3 and paragraphs 0045-0047 and full disclosure, Ital discloses that the cushioning means 41 is provided between the guide portion 48 and the sole plate 46, a cushioning path B may be adjusted as a function of the set loading capacity, this determines the extent to which the guide rods 22 plunge into the sole plate 46, and a spring 42 is shown to provide the cushioning, therefore, when the user walks, the 
Regarding claim 2, Ital discloses that the top portion, the bottom portion and the curved portion formed superimposed first and second convex elements connected at respective ends (see above rejection to claim 1 and the annotated-Ital fig. 3 above and the annotated drawing related to fig. 3 above, as shown, there is a first convex element over a second convex element, which are formed by the top portion, the bottom portion and the curved portion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ital (2011/0319801) in view of Wesch (3,036,389).
Regarding claim 3, Ital discloses each of the lateral and medial spring-loaded members is composed of a spring (42, paragraph 0044 and figs. 2-3, furthermore, Ital discloses in paragraph 0015 that the spring can be different type of springs such as a cupped spring washers), and that the spring can take many different forms, but fails to discloses that the spring of the lateral and medial spring-loaded members is composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and extending in a direction backward of the foot of the user. 
However, Wesch teaches a spring (13, figs. 1-2) composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and extending in a direction backward of the foot of the user (see figs. 1-2, Col 2, lines 28-34, the bottom portion of the spring 24 is the side wise C-shape portion opened in a direction forward of the foot of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of lateral and medial spring-loaded members of Ital to take the shape of the spring composed of a side wise C-shape portion opened in a direction forward of the foot of the user and a curved longitudinal portion connected to a bottom portion of the C-shaped portion and 
After the modification, the spring 42 of Ital that is modified to take the shape of Wesch would have a portion of a top portion, a portion of a bottom portion, and a curve portion, wherein the top portion, bottom portion and curved portion forming an open shape with a cavity. 
Regarding claim 4, Ital discloses each of the lateral and medial spring-loaded members is composed of a spring (42, paragraph 0044 and figs. 2-3, furthermore, Ital discloses in paragraph 0015 that the spring can be different type of springs such as a cupped spring washers), and that the spring can take many different forms, but fails to discloses that the spring of the lateral and medial spring-loaded members is composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the user.  
However, Wesch teaches a spring (13, figs. 1-2) composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the user (see figs. 1-2, Col 2, lines 28-34, the spring 24 is the bottom C-shaped portion that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of lateral and medial spring-loaded members of Ital to take the shape of the spring composed of two opposed side-wise top and bottom C-shaped portions connected on top one another as to form a S-shape with the top C-shaped portion opened in a direction backward of the foot of the user and the bottom C-shaped portion opened in a direction forward of the foot of the user as taught by Wesch for the purpose of providing a well-known spring shape that is capable of providing a spring force to help assist the user’s movement through compression and decompression. 
After the modification, the spring 42 of Ital that is modified to take the shape of Wesch would have a portion of a top portion, a portion of a bottom portion, and a curve portion, wherein the top portion, bottom portion and curved portion forming an open shape with a cavity. 


Response to Arguments
The arguments to the newly added claim limitations in claims 1-4 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Othman (2013/0119622) is cited to show a shoe having a spring member. 
Baker (2010/0210983) is cited to show a shoe having a spring member. 
Hajianpour (2002/0083616) is cited to show a shoe having a spring assist member. 
Rennex (6,684,531) is cited to show a shoe having a spring assist member. 
Beyl (5,282,325) is cited to show a shoe having a spring assist member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785